Citation Nr: 1636729	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for disability manifested by headaches and dizziness, claimed as due to an in-service concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran had active military service from October 1951 to March 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision that confirmed and continued a previous denial of service connection for emotional instability reaction.  In August 2014, the RO received the Veteran's notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2015.  

In July 2016, the Veteran testified during a videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  During that hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

In addition, during the July 2016 hearing, the Veteran and his representative advanced argument to the effect that the RO has not correctly adjudicated the claim advanced.  As will be discussed below, the Veteran is seeking service connection for headaches and dizziness, claimed as due to an in-service concussion, which does not appear to have been fully considered by the RO, as it had characterized his claim of one for service connection for emotional instability reaction.  Hence, the Board has recharacterized the claim of appeal, as reflected on the title page.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  All evidence in such files  has been reviewed.  

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

By way of background, the Veteran first sought VA disability compensation in August 1954, at which time he filed a claim for service connection for "[h]eadaches, nervous condition as result of 3 incidents involving concussion from shellfire."  In a September 1954 rating decision, the RO framed the issue as "[s]ervice connection for headaches, residuals of concussion," but then denied service connection for "emotional instability reaction."  

In correspondence received in October 1958, the Veteran indicated his intent to a file a supplemental claim for "headaches and dizziness," which he asserted was attributable to a concussion sustained while serving in Korea.  The RO responded to the Veteran that same month stating that the Veteran's headaches and dizziness "are considered a part of [his] nervous condition for which service connection was denied because [his] nervous condition is not a disability within the meaning of the law governing compensation benefits."  The RO stated therefore that no further action would be taken on his claim in the absence of evidence showing that the claimed condition resulted from service.  

No additional correspondence was received from the Veteran until June 2013 when he filed claims for service connection hearing loss, tinnitus, and dizziness, alleged to have resulted from a concussion sustained during the Korean War.

In a March 2014 rating action, the RO stated that "[t]he claim for service-connection for emotional instability reaction (claimed as headaches/residuals of concussion) is considered reopened," but denied service connection upon finding that the Veteran's emotional instability reaction existed prior to service and did not permanently worsen as a result thereof.  The Veteran disagreed with that determination in August 2014.

Also in August 2014, the Veteran filed claims for service connection for posttraumatic stress disorder (PTSD) and a traumatic brain injury (TBI), stating that he had sustained a concussion while serving during the Korean War and that he continued to experience dizziness and headaches as a residual of that injury.  In support of his claim for service connection for PTSD, the Veteran submitted a stressor statement wherein he described nearly being buried alive when a trench he was undercover in was hit with mortar and grenades.  The Veteran also reported this to be his in-service stressor when examined in connection with his claim for service-connection for PTSD.  The Veteran then relayed a similar account when testifying before the undersigned in support of his claim for service connection for headaches, stating that he sustained a head injury during this incident and that he began to experience headaches and dizziness shortly thereafter, which have persisted since that time.

In November 2014, the RO awarded service connection for PTSD.  In its notification letter to the Veteran, the RO informed the Veteran that his claim for service connection for dizziness/TBI was currently on appeal and would be addressed in separate correspondence.  An SOC was issued that same month wherein the RO denied service connection for emotional instability reaction.  The RO noted that the Veteran's service treatment records (STRs) show that he was seen for complaints of headaches and dizziness in service, but found that the evidence established that the Veteran's headaches, dizziness, and passing out spells were related to emotional stresses and not to an injury or event in service for which service-connection could be established.

The Board finds that  although the RO discussed the Veteran's claimed headaches and dizziness, remand is necessary to ensure a full and fair adjudication of the Veteran's actual claim.  Here, it seems evident that the Veteran is seeking service connection specifically for headaches, which he believes are attributable to a head injury sustained in service.  By recharacterizing the Veteran's claim as one for service connection for emotional instability reaction, it is not clear that the RO has in fact fully adjudicated the Veteran's intended claim.  Rather, the RO has focused on what the evidence established in 1954 and not on what the evidence currently suggests, as evidenced by lack of any development in connection with the Veteran's current claim.  In this regard, the Board points out that in its SOC, the RO stated that there is no record of a head injury or concussion in service.  The RO has seemingly ignored the fact that the Veteran is now service-connected for PTSD, the establishment of which was based, in part, upon the Veteran's reported stressor outlined above, which is the same incident to which the Veteran's attributes his headaches.  Given that the RO has seemingly conceded that the incident in fact occurred as described, as evidenced by its award of service connection for PTSD, the RO cannot now dismiss the Veteran's statements in connection with his current claim.  

Accordingly, the Board finds that the matter must be remanded for issuance of a supplemental SOC (SSOC) addressing the specific claim advanced by the Veteran-one for service connection for disability manifested by headaches and dizziness, claimed as due to an in-service concussion, not a claim for service connection for emotional instability reaction.

The Board also finds that prior to taken action responsive to the above, development  of the claim should be undertaken to ensure and that VA has satisfied its duty to assist in the development of the claim, and that the record is complete.

With respect to records development, the Board notes that, here, the Veteran's STRs show that he complained of headaches and dizzy spells in service.  They further indicate that he was transferred to the U.S. Naval Hospital in Yokosuka, Japan, for further treatment and disposition.  During his Board hearing, the Veteran also reported having received treatment at Incheon Hospital and the Tripler Army Medical Center.  His STRs also document that he was transferred to the U.S. Naval Hospital, Mare Island, Vallejo, California, on December 21, 1953.  x  The Board notes STRS do not include inpatient clinical records, which are comprised of a variety of health care treatment records that document a service member's treatment at a military treatment facility.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part III, subpt. iii, ch. 2, sec. A.1.c, e.  

Here, there is no evidence that the AOJ has attempted to obtain the Veteran's inpatient treatment records from any of these identified facilities.  Accordingly, as records from these facilities may contain information pertinent to the Veteran's claim, on remand should attempt to obtain records related to treatment of the Veteran during service.  See 38 U.S.C.A § 5103A (b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005); 38 C.F.R. § 3.159 (c)(2) (2015).

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Providence, Rhode Island, VA Medical Center (VAMC), and that records from that facility dated through July 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for headaches and dizziness.  As indicated above, however, the evidence shows complaints of and treatment for headaches and dizzy spells in service.  The Veteran has also proffered lay evidence of an in-service injury and, as discussed above, the AOJ has seemingly conceded that the injury did in fact occur as described.  The Veteran has further testified as to onset of symptoms shortly after the reported in-service incident and the continuity of symptoms since that time.  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See 38 U.S.C.A § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  

Hence, after associating with the claims file all outstanding records, the AOJ should arrange for the Veteran to undergo examination, by an appropriate medical etiology opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale.  In doing so, the clinician should address whether the Veteran had a headache disorder that pre-existed service as evidence contained in his STRs notes the onset of headaches/dizzy spells at age 13.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Providence VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Undertake appropriate action, to  particularly include contact with the NPRC, as well as any other appropriate source(s), to obtain any inpatient hospitalization records pertaining to treatment of the Veteran between October 1953 and March 1954 at the U.S. Naval Hospital in Yokosuka, Japan, Incheon Hospital, the Tripler Army Medical Center, and/or the U.S. Naval Hospital, Mare Island, Vallejo, California.  All records and/or responses received should be associated with the claims file. 

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo VA examination for headaches/miscellaneous neurological disorders by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include imaging testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner must take a detailed history from the Veteran regarding his claimed disability and should clearly identify any headache disorder and/or disability manifested by dizziness currently present, or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to: (a) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

For each disability deemed not to have clearly and unmistakably existed prior to service, the physician should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to in-service injury or disease-to particularly include a head injury allegedly sustained when a trench he was undercover in was hit with mortar and grenades.

In rendering the requested opinions, the examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as the Veteran's competent assertions as to the occurrence of in-service injury, and as to the nature, onset and continuity of symptoms during and since service.  If the examiner discounts the Veteran's  assertions in any regard, he or she should clearly so state, and explain why.

All examination finding /testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.
 
9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

